DETAILED ACTION
This is the final office action regarding application number 16/364818 filed on March 3, 2019.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on June 29, 2021 has been entered. Claim 13 is cancelled. Claims 1-12, 14-40 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome the three 112b rejections on page 6-paragraph 18, page 6-paragraph 20, and page 7-paragraph 23 on previously set forth in the Non-Final Office Action mailed on March 29, 2021. The remaining objections and 112b rejections remain valid as discussed below.
Specification
The disclosure is objected to because of the following informalities:  
     Equation 1 is not consistent with the description given in paragraph [43]. Paragraph [43] recites “The target fluence may be decreased by decreasing the laser-beam average power, increasing strip width 340, and/or decreasing the traverse scan speed.” There is an inverse relationship between fluence and strip width described in the paragraph [43] whereas Equation 1 describes a linear relationship between them.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d) (1) and MPEP § 608.01(o).  Correction of the following is required: 
Page 6 of the specification has the heading "laser ablation". Paragraph [36] recites “Scan regions 336 are arranged within area 330 of surface 320. Surface 320 is a surface of workpiece 324 to be ablated by laser ablation by apparatus 300. Generally, workpiece 324 includes hard and/or resilient materials such as metal (such as high strength aluminum) and/or ceramic. Surface 320 may be a substantially metal and/or ceramic surface.” The term "laser ablation" have been used throughout the specification numerous times to describe the instant claims 1-40. 
 It is well known in the art that laser ablation is a process of removing material from a solid surface by irradiating it with a laser beam whereas additive manufacturing is a material joining process used to make 3D objects which is opposed to the subtractive technique in laser ablation. The applicant needs to . 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claimed element “Strip width” is interpreted as laser-beam diameter according to “the laser-beam diameter corresponds with the width of the strip (also referred to as "strip width")” as described in paragraph [31] of the instant application. Alternatively, “Strip width” can also be interpreted as scan width according to “Each one of scan regions 336 has a width corresponding to a strip width 340” as described in paragraph [32] and Fig. 3.
The claimed element “Traverse distance” is interpreted as hatch spacing as per paragraph [39].
The claimed element “Scan width distance” is interpreted as hatch width according to paragraph [38-39] and figure 3.
The claimed element “Scan density” is interpreted as “The traverse distance and scan width distance collectively provide a scan density of a particular surface area, such that a method of the present disclosure is performed at a scan density” according to paragraph [39].
The claimed element “Average power of laser” is interpreted as the power available from the laser to irradiate a surface.
The claimed element “Beam diameter” is interpreted as the diameter of the laser beam. 
The element “raster” is interpreted as the laser beam scanning left to right/right to left direction.
The claimed element “average hatch spacing” is interpreted as average of hatch spacings in a given scan area as defined “As used herein, the term "hatch spacing" can refer to the uniform pitch spacing or distance between two adjacent scan width passes. The average of the hatch spacings of a given scanned area (e.g., passes per m2) is referred to as "average hatch spacing" in paragraph [40] of the instant application.  According to this description it is obvious that for a scan area with uniform hatch spacing, the values of average hatch spacings and individual hatch spacing would be same.
The claimed element “travel speed in the scan width direction
The claimed element “substrate” is interpreted as the powder bed holding the powder.
The claimed “alloy” is interpreted as a mixture having two or more elements in any percentage. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 40 are rejected under 35 U.S.C. 112(b)
Claims 1 and 25 recite “a method for additive manufacturing”. Page 6 of the specification has the heading "laser ablation" for paragraphs [28-74] describing the method cited in the claims. Paragraph [36] recites “Scan regions 336 are arranged within area 330 of surface 320. Surface 320 is a surface of workpiece 324 to be ablated by laser ablation by apparatus 300. Generally, workpiece 324 includes hard and/or resilient materials such as metal (such as high strength aluminum) and/or ceramic. Surface 320 may be a substantially metal and/or ceramic surface.” The term "laser ablation" have been used throughout the specification numerous times to describe the instant claims 1 and 25. 
                     It is well known in the art that laser ablation is a process of removing material from a solid surface by irradiating it with a laser beam whereas additive manufacturing is a material joining process used to make 3D objects which is opposed to the subtractive technique in laser ablation. Moreover, powder bed additive manufacturing uses powder metals or materials to build a 3D object. However Paragraph [36] defines workpiece 324 as hard metal or ceramic. The applicant needs to clearly define the terms "laser ablation
Claims 2-24 and 26-40 are rejected based on their dependency on claims 1 and 25, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-40 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1-10, 13-18, 21-30, 32-34, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al., "The influence of the laser scan strategy on grain structure and cracking behaviour in SLM powder-bed fabricated nickel superalloy", Journal of alloys and compounds, pp. 338-347, 2014 (hereafter Carter .
Regarding claim 1, Carter et al. teaches
“A method for powder bed additive manufacturing, comprising:” (Section 1.1 teaches “selective laser melting powder-bed fabrication is an additive layer manufacturing” technique. Additive layer manufacturing is well known in the art as additive manufacturing.)
“defining a uniform pitch raster path for a laser traveling at a predetermined rate of travel,” (The element “raster” is interpreted as the laser beam scanning left to right/right to left direction. Fig. 3 teaches fixed scan spacing within each island which corresponds to uniform pitch raster path. Fig. 14 teaches “band of heat moving across the island with a speed determined by the scan speed and scan spacing.” Hence, the laser is travelling at a predetermined rate of travel. )
“wherein the raster path alternates back and forth”
“and the predetermined rate of travel yields a travel speed in a scan width direction of not less than 1,000 mm/s;” (Section 2.2 teaches maximum scan speed of 7000 mm/s which is greater than 1000 mm/s. Section 2.2 also teaches that the scan speed was predetermined from a previous study.)
“depositing a layer of powder onto a substrate; and causing the laser to solidify a quantity of the powder according to the defined raster path and the laser power setting.” (Section 1.1 teaches “spreading a thin layer of powder across the previously built layers” and using “computer controlled laser” to “scan the surface of the bed to selectively melt” and thus build the structure layer by layer. Section 2.2 further teaches using a predetermined “laser power, scan speed, and scan spacing” to build a certain structure. )
“within a strip width of less than 0.5 mm” (Please see Claim interpretation above for “strip width” interpretation. Carter teaches in Section 2.2 the diameter of laser spot focus as 0.15mm which overlaps with the claimed range of less than 0.5mm. Fig. 14 teaches how a point heat source can become a band or strip with the same width as the point source- in this case is 0.15mm. 
For the alternative interpretation of strip width as scan width as discussed in Claim interpretation above Carter et al. teaches an “island” scan strategy in Fig. 3 where “For each slice of the build, the two-dimensional shape is divided into 
Meier et al. teaches varying island size from 2mm to 7mm where porosity increases and residual stress reduces for smaller sizes in Page 40. Moreover, “A scanning strategy subdividing the surface in small islands resulted in a lower maximum stress value” in page 41. As set forth in Carter et al. and Meier et al. the scan width distance aka island size is well known in the art as a result effective variable to optimize laser melting.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to optimize the scan width distance of the laser in Carter et al. by routine experimentation to melt alloys as taught by Meier et al. A person having ordinary skill in the art would have been motivated to do so to reduce residual stress as taught by Meier et al. in Page 40-41. Moreover, “[W]here the general conditions of a claim are disclosed in the  )
“such that the laser's laser-beam average power is at least 80 percent of maximum power, the laser has a laser-beam average power of from 200 W to 1,000 W” (The claimed element “average power” is interpreted as the output power of the laser beam. Carter et al. teaches a laser with 200 W in section 2.2. Carter et al. teaches laser power as a variable parameter to design the optimum scan strategy in section 3.7. 
However, Carter et al. does not explicitly teach a range of power. Meier teaches in Fig. 28, absorption in % for different materials when the laser power is varied from 0 to 250 watt. The plots establish that laser power is a result effective variable that can be set at different percentage of maximum power to obtain desired result. Meier also teaches in page 3 “The factors influencing overall absorption and local energy distribution are numerous, including the laser beam power, wavelength, polarization, angle of incidence, powder temperature,  
Meier et al. teaches power ranges from 97 to 1500 W in Table 1 and 50-1000W in page 2 which overlaps with the claimed range of 200 W to 1000 W. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to optimize the laser power of the laser in Carter et al. by routine experimentation to melt alloys as taught by Meier et al. A person having ordinary skill in the art would have been motivated to do so in order to achieve a processing window as taught by Meier et al. in Figure 37. Moreover, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


    PNG
    media_image1.png
    569
    644
    media_image1.png
    Greyscale

Fig. 3 of Carter et al. teaching raster path, scan spacing, and island size

    PNG
    media_image2.png
    428
    633
    media_image2.png
    Greyscale

Fig. 14 of Carter et al. teaching raster path, scan spacing
Regarding claim 2, Carter et al. teaches that scan spacing, also known in the art as hatch spacing, needs to be optimized to achieve a high level of overlap between each scan line in section 3.4 and Fig. 14. However Carter et al. does not mention any specific range of hatch spacing.
 Meier et al. teaches 
“The method of claim 1, wherein the raster path comprises a traverse distance of from 0.1 mm to 5 mm.” (The claimed element “traverse distance” is interpreted as hatch spacing as per paragraph [39]. Meier teaches a range of hatch spacing between 0.04 to 0.24 mm in page 48, and 0.06 to 0.5 mm in Table 1. Meier et al. also teaches in page 3 “in standard linear scan patterns the distance between two successive laser tracks, denoted as hatch spacing h, is an important process parameter. This is typically chosen in the range of rB such that a sufficient overlap and remelting between two subsequent tracks is guaranteed (Figure 3).” Hence hatch spacing is well known in the art as a result effective variable to optimize overlap.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to optimize the hatch spacing of the laser in Carter et al. by routine experimentation to melt alloys as taught by 
Regarding claim 3, claim 3 is similar scope as claim 2 above and therefore rejected under the same argument.
Regarding claim 4,  Carter et al. teaches an “island” scan strategy in Fig. 3 where “For each slice of the build, the two-dimensional shape is divided into squares forming a checkerboard pattern. Each of these squares, or ‘islands’, is then selectively melted in a random order” as taught in section 2.2. In Fig. 3 Carter et al. teaches island size aka scan width distance of 5mm and in section 3.7 teaches the importance of optimizing the island scan strategy “on a layer by layer approach taking into account the part geometry and even adjusting the 
Meier et al. teaches
 “The method of claim 1, wherein the raster path comprises a scan width distance of from 0.08 mm to 0.2 mm.” (Scan width distance is interpreted as hatch width according to paragraph [38-39] and figure 3 of the instant application. Meier et al. teaches varying island size from 2mm to 7mm where porosity increases and residual stress reduces for smaller sizes in Page 40. Moreover, “A scanning strategy subdividing the surface in small islands resulted in a lower maximum stress value” in page 41. 
As set forth in Carter et al. and Meier et al. the scan width distance aka island size is well known in the art as a result effective variable to optimize laser melting.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to optimize the scan width distance of the laser in Carter et al. by routine experimentation to melt alloys as taught by Meier et al. A person having ordinary skill in the art would have been motivated to do so to reduce residual stress as taught by Meier et al. in Page 40-41. Moreover, “[W]here the general conditions of a claim are disclosed in the 
Regarding claim 5, claim 5 is similar scope as claim 4 above and therefore rejected under the same argument.
Regarding claim 6, Claim 6 recites,
“The method of claim 1, wherein the raster path comprises a scan density of from 5,000 laser passes per m2 to 25,000 laser passes per m2”  (The claimed element “scan density” is interpreted as “The traverse distance and scan width distance collectively provide a scan density of a particular surface area, such that a method of the present disclosure is performed at a scan density” according to paragraph [39] of the instant application. However, the specification does not provide any example or formula on how to achieve these exact number of laser passes. It is interpreted that the values of 5000 and 25000 are derived from a combination of traverse distance (0.1 to 5mm) as claimed in claim 2 and scan width distance (0.08 to 0.2mm) as claimed in claim 4. Since claim 2 and claim 4 
Regarding claim 7, claim 7 is similar scope to claim 6 and therefore rejected under the same argument.
Regarding claim 8, claim 8 recites
“The method of claim 1, wherein the raster path comprises an average hatch spacing of from 0.04 mm to 2 mm.” (The claimed element “average hatch spacing” is interpreted as average of hatch spacings in a given scan area according to “the term "hatch spacing" can refer to the uniform pitch spacing or distance between two adjacent scan width passes. The average of the hatch spacings of a given scanned area (e.g., passes per m2) is referred to as "average hatch spacing"” in paragraph [40] of the instant application.  According to this description it is interpreted that for a scan area with uniform hatch spacing, the values of average hatch spacings and individual hatch spacings would be same. Thus claim 8 becomes similar scope to claim 2 and therefore rejected under the same argument. )
Regarding claim 9,
Regarding claim 10, Carter et al. teaches a maximum scan speed of 7000 mm/s in section 2.2 but does not specifically mention any range.
Meier et al. teaches,
“The method of claim 1, wherein the predetermined rate of travel yields a travel speed in the scan width direction of from 1,700 mm/s to 2,200 mm/s.”  (Meier et al. teaches scan speed in the range of 400-1200 mm/s in page 48 and 100-1600 mm/s in Table 1. Meier et al. also teaches in page 18 that “the melt pool shape gets narrower and longer with increasing scan speed” which makes travel speed an art recognized result effective variable. )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to optimize the scan speed of the laser in Carter et al. by routine experimentation to melt alloys as taught by Meier et al. A person having ordinary skill in the art would have been motivated to do so in order to achieve a processing window as taught by Meier et al. in Figure 37. Moreover, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of 
Regarding claim 14, claim 14 is similar scope to claim 1 and therefore rejected under the same argument.
Regarding claim 15, Carter et al. teaches a laser beam diameter of 0.15mm in section 2.2. However Carter et al. does not teach a range of values.
Meier et al. teaches,
“The method of claim 1, wherein the laser comprises a laser beam having a beam diameter of from 0.05 mm to 0.2 mm.” (Meier et al. teaches beam diameter from 0.05mm to 1.7mm in Table 1. Meier et al. also teaches in Equations 18(a)-(d) that absorbed energy can be optimized by varying beam radius hence diameter. This in turn teaches that laser beam diameter is an art recognized result effective variable parameter.)
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to optimize the laser beam diameter of the laser in Carter et al. by routine experimentation to melt alloys as taught by Meier et al. A person having ordinary skill in the art would have been motivated to do so in order to achieve an optimized energy absorption as taught by Meier et al. in Equations 18(a)-(d). Moreover, “[W]here the general conditions 
Regarding claim 16, claim 16 is similar scope to claim 15 and therefore rejected under the same argument.
Regarding claim 17, “The method of claim 1, wherein the strip width is from 0.1 mm to 0.18 mm” (Please see Claim interpretation above for “strip width” interpretation. Carter teaches in Section 2.2 the diameter of laser spot focus as 0.15mm which overlaps with the claimed range of 0.1mm to 0.18mm. Fig. 14 teaches how a point heat source can become a band or strip with the same width as the point source- in this case is 0.15mm. 
For the alternative interpretation of strip width as scan width as discussed in Claim interpretation above Carter et al. teaches an “island” scan strategy in Fig. 3 where “For each slice of the build, the two-dimensional shape is divided into squares forming a checkerboard pattern. Each of these squares, or ‘islands’, is then selectively melted in a random order” as taught in section 2.2. In Fig. 3 
Meier et al. teaches varying island size from 2mm to 7mm where porosity increases and residual stress reduces for smaller sizes in Page 40. Moreover, “A scanning strategy subdividing the surface in small islands resulted in a lower maximum stress value” in page 41. As set forth in Carter et al. and Meier et al. the scan width distance aka island size is well known in the art as a result effective variable to optimize laser melting.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to optimize the scan width distance of the laser in Carter et al. by routine experimentation to melt alloys as taught by Meier et al. A person having ordinary skill in the art would have been motivated to do so to reduce residual stress as taught by Meier et al. in Page 40-41. Moreover, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235  Carter et al. does not teach a strip width range from 0.1 mm to 0.18 mm.
Regarding claim 18, Carter et al. does not teach the angle of incidence of the beam.
Meier et al. teaches
“The method of claim 1, wherein the laser comprises a laser beam disposed at an angle of incidence of from 850 to 950 relative to a laser contact surface of the substrate.”  (Carter et al. does not teach angle of incidence of a laser beam. Meier et al. teaches a 900 angle of incidence for the laser beam in Fig. 38. Meier et al. also teaches  “The factors influencing overall absorption and local energy distribution are numerous, including the laser beam power, wavelength, polarization, angle of incidence, powder temperature, surface roughness, surface chemistry (e.g. oxidation) and contamination” in page 3 which teaches angle of incidence as an art recognized result effective variable.


    PNG
    media_image3.png
    365
    842
    media_image3.png
    Greyscale

Figure 38 of Meier et al. showing a 900 angle of incidence of the laser beam. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to optimize the angle of incidence of the laser beam in Carter et al. to 900 as taught by Meier et al. A person having ordinary skill in the art would have been motivated to do so in order to achieve an optimized energy absorption as taught by Meier et al. in page 3. Moreover, the claimed range overlaps with the value taught by Meier et al. and thereby a prima facie case of obviousness exists. Mpep 2144.05.)
Regarding claim 21, Carter et al. teaches
“The method of claim 1, wherein the powder is selected from aluminum, aluminum alloy, titanium, titanium alloy, nickel, nickel alloy, stainless steel, alloy steel, cobalt alloy, plastic, polymer, nylon, or a combination(s) thereof.” 
Regarding claim 22, Carter et al. teaches
“The method of claim 21, wherein the powder is selected from aluminum, aluminum alloy, titanium, titanium alloy, or a combination(s) thereof.” (Table 1 teaches chemical composition of CM247LC as 5.6% Al, and 0.7% Ti.)
Regarding claim 23, Carter et al. teaches
“The method of claim 21, wherein the substrate comprises aluminum, aluminum alloy, titanium, titanium alloy, nickel, nickel alloy, stainless steel, alloy steel, cobalt alloy, plastic, polymer, nylon, or a combination(s) thereof.” (The element “substrate” is interpreted as the powder bed holding the powder. Table 1 teaches chemical composition of CM247LC as 5.6% Al, and 0.7% Ti. Fig. 1 teaches powder bed made of CM247LC. Hence it is understood that the powder bed aka substrate is made of Al and Ti. )
Regarding claim 24, Carter et al. teaches
“The method of claim 23, wherein the substrate comprises aluminum, aluminum alloy, titanium, titanium alloy, or a combination(s) thereof.” (The element “substrate
Regarding claim 25, 
“A method for additive manufacturing, comprising: depositing a layer of material onto a substrate; and treating the material with a laser by moving the laser” ( Carter et al. teaches in Section 1  “Additive manufacturing (AM) of metallic materials from metallic powder using a laser heat source is often referred to as selective laser melting (SLM)…. The methodology in SLM is to selectively scan a powder bed and hence melt powder to build the component layer-by-layer. In SLM, components are built on a base plate with a laser beam traversing each layer in the x-y plane.”)
“ at a travel speed in a scan width direction of not less than 1,000 mm/s in a raster path relative to the substrate,” (Section 2.2 in Carter et al. teaches maximum scan speed of 7000 mm/s which is greater than 1000 mm/s)
“the laser has a laser-beam average power of from 200 W to  1,000 W, “ (Carter et al. teaches a laser with 200 W in section 2.2 that overlaps the claimed range)
“and the laser comprises a laser beam having a beam diameter of from  0.05 mm to  0.2 mm.” 
“and the raster path alternates back and forth” (Fig. 3 and 14 in Carter et al. teaches alternating back and forth scan pattern)
Carter et al. does not teach specific ranges for traverse distance, scan width distance, and hatch spacing.

































































 Meier et al. teaches,
“wherein: the raster path comprises a traverse distance of from 0.1 mm to  5 mm,” (similar scope to claim 2 and therefore rejected under the same argument)
“the raster path comprises a scan width distance of from 0.08 mm to 0.2 mm,” (similar scope to claim 4 and therefore rejected under the same argument)
“ the raster path comprises an average hatch spacing of from 0.04 mm to  2 mm,” (similar scope to claim 8 and therefore rejected under the same argument)



































































               It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to optimize the traverse distance, scan width distance, and hatch spacing  of the laser in Carter et al. by routine experimentation to melt alloys as taught by Meier et al. A person having ordinary skill in the art would have been motivated to do so to reduce residual stress as taught by Meier et al. in Page 40-41. Moreover, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 
“raster path alternates……within a strip width of less than 0.5 mm” (Please see Claim interpretation above for “strip width” interpretation. Carter teaches in Section 2.2 the diameter of laser spot focus as 0.15mm which overlaps with the claimed range of less than 0.5mm. Fig. 14 teaches how a point heat source can become a band or strip with the same width as the point source- in this case is 0.15mm. 
For the alternative interpretation of strip width as scan width as discussed in Claim interpretation above Carter et al. teaches an “island” scan strategy in Fig. 3 where “For each slice of the build, the two-dimensional shape is divided into squares forming a checkerboard pattern. Each of these squares, or ‘islands’, is then selectively melted in a random order” as taught in section 2.2. In Fig. 3 Carter et al. teaches island size aka scan width distance of 5mm and in section 3.7 teaches the importance of optimizing the island scan strategy “on a layer by layer approach taking into account the part geometry and even adjusting the 
Meier et al. teaches varying island size from 2mm to 7mm where porosity increases and residual stress reduces for smaller sizes in Page 40. Moreover, “A scanning strategy subdividing the surface in small islands resulted in a lower maximum stress value” in page 41. As set forth in Carter et al. and Meier et al. the scan width distance aka island size is well known in the art as a result effective variable to optimize laser melting.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to optimize the scan width distance of the laser in Carter et al. by routine experimentation to melt alloys as taught by Meier et al. A person having ordinary skill in the art would have been motivated to do so to reduce residual stress as taught by Meier et al. in Page 40-41. Moreover, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of  )





































































































































Regarding claim 26, claim 26 is similar scope to claim 3 and therefore rejected under the same argument.
Regarding claim 27, claim 27 is similar scope to claim 5 and therefore rejected under the same argument.
Regarding claim 28, claim 28 is similar scope to claim 6 and therefore rejected under the same argument.
Regarding claim 29, claim 29 is similar scope to claim 9 and therefore rejected under the same argument.
Regarding claim 30, claim 30 is similar scope to claim 10 and therefore rejected under the same argument.
Regarding claim 31, claim 31 is similar scope to claim 12 and therefore rejected under the same argument.
Regarding claim 32, claim 32 is similar scope to claim 14 and therefore rejected under the same argument.
Regarding claim 33,
Regarding claim 34, claim 34 is similar scope to claim 18 and therefore rejected under the same argument.
Regarding claim 35, claim 35 is similar scope to claim 19 and therefore rejected under the same argument.
Regarding claim 36, claim 36 is similar scope to claim 20 and therefore rejected under the same argument.
Regarding claim 37, claim 37 is similar scope to claim 21 and therefore rejected under the same argument.
Regarding claim 38, claim 38 is similar scope to claim 22 and therefore rejected under the same argument.
Regarding claim 39, claim 39 is similar scope to claim 23 and therefore rejected under the same argument.
Regarding claim 40, claim 40 is similar scope to claim 24 and therefore rejected under the same argument.
Claim 11-12 is/are rejected under 35 U.S.C. 103Carter et al. and Meier et al. as applied to claim 1 above, and further in view of Yap, US 20190275612 (hereafter Yap).  
Regarding claim 11, Carter et al. modified by Meier et al. does not teach a traverse speed of greater than 1000 mm/s. Yap teaches methods in laser based powder bed fusion system. Yap teaches,
“The method of claim 1, wherein the predetermined rate of travel yields a travel speed in the traverse direction of not less than 1,000 mm/s.” (Fig. 3 and paragraph [31] teaches a traverse speed of 1200 mm/s which is greater than 1000 mm/s. Paragraph [31] also teaches “by adapting the geometry of the laser beam 306 to be in form of line rather than a point, the build rate may be increased and the production time may be reduced. For instance, using the exemplary laser beam, moving perpendicular to its length at a speed of 1200 mm/s, the L-BPF process may have a build rate of 2,000 cm.sup.3/h at a layer thickness of 0.05 mm.” This establishes the traverse speed as an art recognized result effective variable. )

    PNG
    media_image4.png
    509
    448
    media_image4.png
    Greyscale

Fig. 3 of Yap teaches laser beam traveling in the traverse direction of scan width
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to implement the traverse speed as taught by Yap to the laser method as taught by modified Carter et al.  A person having ordinary skill in the art would have been motivated to do so in order to increase the build rate as taught by Yap in paragraph [31]. Moreover, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In 
Regarding claim 12, claim 12 is similar scope to claim 11 and therefore rejected under the same argument.
Claims 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. and Meier et al. as applied to claim 1 above, and further in view of Aboulkhair et al., “Reducing porosity in AlSi10Mg parts processed by selective laser melting,” Additive manufacturing, 2014(hereafter Aboulkhair et al.).
Regarding claim 19, Carter et al. does not teach pre-heating of powder bed. Meier et al. teaches preheating at different temperatures where higher preheating temperature resulting in lower residual stress. Meier et al. also teaches optimizing preheating temperature and time to avoid undesirable sintering in page 41 which in turn teaches preheating as an art recognized result effective variable.
However, Meier does not explicitly teach power level range for preheating.
Aboulkhair et al. teaches optimizing process parameters and scan strategies to improve selective laser melting which is well known in the art as powder bed based additive manufacturing. Aboulkhair et al. teaches
“The method of claim 1, further comprising pre-treating the powder at a laser- beam average power of from 50 W to 400 W.” (Section 2.3 teaches “The “Pre-sinter” scan where the laser first scans the layer with half the power followed by a second scan with full power.” Table 2 teaches 1st scan at 50 W and second scan at 100 W. Section 3.4 teaches that pre-sinter reduces the keyhole pores at all scanning speeds. )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to add the pre-treating of the powder taught by Aboulkhair et al. to modified Carter et al.  A person having ordinary skill in the art would have been motivated to do so in order to reduce the keyhole pores as taught by Aboulkhair et al. in section 3.4. Moreover, the claimed range overlaps with the value taught by Aboulkhair et al. and thereby a prima facie case of obviousness exists. Mpep 2144.05.
Regarding claim 20
“The method of claim 19, wherein pre-treating is performed after depositing the layer of powder onto the substrate.”  (Section 1 teaches “The methodology in SLM is to selectively scan a powder bed and hence melt powder to build the component layer-by-layer”. Section 2.3 teaches “The “Pre-sinter” scan is to first scan the layer with half the power followed by a second scan with full power.” Since the powder layer is spread before starting any scan it is understood that pre-heating is performed after depositing the layer of powder.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to add the pre-treating of the powder taught by Aboulkhair et al. to modified Carter et al.  A person having ordinary skill in the art would have been motivated to do so in order to reduce the keyhole pores as taught by Aboulkhair et al. in section 3.4.)
                                                                                                                                                                                   
Response to Arguments
Applicant’s arguments filed on June 29, 2021 with respect to claim(s) 1-12, 14-40 have been considered but are not persuasive. 
The applicant provides a different interpretation of the term “laser ablation” on page 10 of the remarks. This interpretation is in contrary to the interpretation known in the art. The applicant can be his own lexicographer.  
The applicant recites that “an alloy is a mixture of two or more types of metals.” on page 10 of the remarks. This interpretation of “alloy” does not limit number of elements in an alloy or percentage of each element in an alloy. Hence “alloy” is interpreted as a mixture having two or more elements in any percentage. The 112b rejection for “alloy” is withdrawn.
On page 12, the applicant provides his own interpretation of the term “scan width” and “strip width” while arguing against the office’s interpretation of “strip width” set forth on page 3 of Non-Final rejection filed on March 29, 2021. 

    PNG
    media_image5.png
    193
    864
    media_image5.png
    Greyscale

Screenshot of applicant’s argument on scan width and strip width on page 12 of the remarks
Since the office recited only “strip width” on page 3 but the applicant is arguing about “strip width” as well as “scan width” in the remarks it seems the applicant is interpreting strip width and scan width as the same thing. The applicant can be his own lexicographer.  However, it is important to note that any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention." MPEP 2111.01-IV-A. As the applicant did not clearly recite the special meaning in the original disclosure, the rejections remain valid. Moreover, the previous non-final rejection on March 29, 2021 included rejections for scan width as well which have been repeated and discussed in claim rejections- 35 USC 103 section above.
The applicant argues on page 12 “Carter and Meier, alone or in combination, do not teach, show, suggest, or otherwise render obvious, at least, a raster path that alternates back and forth within a strip width of less than 0.5 mm, as recited in Claims 1 and 25.” However, on page 11 of the remarks, the applicant admits that Carter teaches “simple back-and-forth” pattern as shown in the screenshot below

    PNG
    media_image6.png
    151
    881
    media_image6.png
    Greyscale

The applicant’s arguments are in contrary and not persuasive. The rejections remain valid as discussed in claim rejections- 35 USC 103 section above.
Applicant's arguments on page 11-13 regarding Carter, Meier, Yap, and Aboulkhair fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments on page 11-13 regarding Carter, Meier, Yap, and Aboulkhair do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments on page 11-13 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morton et al. , US 20190039183
Jones et al., US 20190084222
Carter et al., US 20160158889
Buller et al., US 10144176
McClelland et al., US 20180290241
Pavlov et al., US 20150198052
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761